                      Case 1:20-cr-00213-MKV Document 118 Filed 12/11/20 Page 1 of 1

                                                     Esere J. Onaodowan, Esq.
                                                               eonaodowan@eocdlaw.com                   . .                  . .
                                                                                                   t 646 375 2119 c 718 427 3139

                                                               Christine E. Delince, Esq.
                                                               cdelince@eocdlaw.com                     . .
                                                                                                  t 646 375 2117             . .
                                                                                                                       c 917 238 9332



                                                                                                   November 10, 2020
  BY ECF

  Hon. Mary Kay Vyskocil                                                                              USDC SDNY
  Daniel Patrick Moynihan                                                                             DOCUMENT
  United States Courthouse                                                                            ELECTRONICALLY FILED
  500 Pearl St.                                                                                       DOC #:
  New York, NY 10007                                                                                  DATE FILED: 12/11/2020
  Re: U.S. v. Martinez (MKV)
  20 Cr. 213


  Dear Judge Vyskocil,

          I represent Victor Martinez in the above captioned case. I am asking that the court reconsider its denial of the Mr.

  Martinez bail modification request of November 10, 2020. I neglected to include the position of Mr. Martinez’s pre-trial

  officer in my last submission. Mr. Martinez pre-trial officer Ms. Piperato states: “I have no objection to his travel on

  Saturday so long as he can just give me a possible time frame.”


          Mr. Martinez is currently out on bond with his travel is restricted to the Eastern and Southern Districts of New

  York, and Boston, Massachusetts. This Saturday December 12 is his son’s birthday. Mr. Martinez would like to take his

  son to the Nickelodeon Universe American Dream theme park, which is located in East Rutherford, New Jersey. I am

  writing to respectfully request that Mr. Martinez’s bail conditions be modified to allow him to travel to the District of New

  Jersey on Saturday December 12, 2020 from 3:00PM to 10:30PM.


          I have spoken to the Government who take no position but defer to Pretrial Services.


GRANTED. Mr. Martinez is permitted to travel as set forth in this letter. However, he
                                                                                                   Respectfully Submitted,
must report to his assigned Pretrial Services Officer upon arrival at the theme park,
when he returns home, and at any other times as directed by his Pretrial Services
Officer. SO ORDERED.
                                                                                                   __________________
                                                                                                   Christine Delince, Esq.
                       12/11/2020




          116 West 23rd Street, 5th Fl, NY 10011 f 646 677 6918 w eocdlaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw
